DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
Claims pending: 1-20
Claims amended: 1-9, 13, 15-16, 19-20
Claims cancelled: n/a
New claims: n/a

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive.  
Regarding applicant’s remarks dated 8/11/2022, pg. 7-10, L. 15-26.
Examiner disagrees.
Bastide  teach detecting, a request from a first user endpoint device to 
play back a media, detecting, presenting, the media on the first user endpoint device, while monitoring for content within the media that triggers moderation rule, determining, in response to detecting content in the media that triggers moderation rule, a modification to be made to the media that would prevent the media from triggering moderation rule. Presenting, computer generated media containing modification on first user endpoint device. (Bastide P. 3, 8-20, 25, 31, 36, 44-45 determine that a rule such as interactions with spider may be negative, and digitally generate rendered object in content that make the spider look like a mouse in the content)
Bastide fail to specially teach a moderation rule associated with a user of first user
endpoint device, modification to be made to the  media that would prevent the  media from triggering moderation rule. (Lebeck P. 9-10, 22, 41-42, 44-47, 59, 63)
Bastide in view of Lebeck fail to specially teach media is a non-immersive media, computer-generated media is synchronized with media,  so that modification is incorporated into media in a seamless manner.
Lemmons teach media is a non-immersive media, computer-generated media is synchronized with media,  so that modification is incorporated into media in a seamless manner. (Lemmons Fig. 1-2, 4A-4B, 5A-5B, 6A-6B, P.46, 48, 50-61, 66, 84-85, 86, altering contents (computer generated content used to produce a screen combined with pre-existing video signal and frames), where specific overlay applied to frames of  are placed within the content in a seamless manner based on region or other criteria, i.e. Paul's pizza is geographically decided.)
Thus, given the broadest reasonable interpretation Bastide in view of Lebeck in view of Lemmons reads on the amended claim 1, 19, 20 language, in response to applicant's argument that the examiner should interpret claims in light of the specification, it is noted although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments, with respect to the rejection(s) of claim(s) 7-9, 11-18 have been fully considered and are not persuasive based on the same reasons as claim(s) 1, 19-20 above.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-6, 10, 15-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20190188890) to (Bastide) in view of (US PGPUB: 20170162177) to (Lebeck) in view of (US PGPUB: 20030028873) to (Lemmons)
Regarding claim(s) 1, 19-20, Bastide  teach detecting, a request from a first user 
endpoint device to play back a media, detecting, presenting, the media on the first user endpoint device, while monitoring for content within the media that triggers moderation rule, determining, in response to detecting content in the media that triggers moderation rule, a modification to be made to the media that would prevent the media from triggering moderation rule. Presenting, computer generated media containing modification on first user endpoint device. (Bastide P. 3, 8-20, 25, 31, 36, 44-45 determine that a rule such as interactions with spider may be negative, and digitally generate rendered object in content that make the spider look like a mouse in the content)
Bastide fail to specially teach a moderation rule associated with a user of first user
endpoint device, modification to be made to the  media that would prevent the  media from triggering moderation rule. (Lebeck P. 9-10, 22, 41-42, 44-47, 59, 63)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide by a moderation rule associated with a user of first user endpoint device, modification to be made to the  media that would prevent the  media from triggering moderation rule as taught by Lebeck in order to provide output policies that intrusiveness of virtual object presentations.
Bastide in view of Lebeck fail to specially teach media is a non-immersive media, computer-generated media is synchronized with media,  so that modification is incorporated into media in a seamless manner.
Lemmons teach media is a non-immersive media, computer-generated media is synchronized with media,  so that modification is incorporated into media in a seamless manner. (Lemmons Fig. 1-2, 4A-4B, 5A-5B, 6A-6B, P.46, 48, 50-61, 66, 84-85, 86, altering contents (computer generated content used to produce a screen combined with pre-existing video signal and frames), where specific overlay applied to frames of  are placed within the content in a seamless manner based on region or other criteria, i.e. Paul's pizza is geographically decided.)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck by 
a non-immersive media, computer-generated media is synchronized with media,  so that modification is incorporated into media in a seamless manner as taught by Lemmons in order to provide accurate targeted advertisements.

Regarding claim 2, Bastide in view of Lebeck in view of Lemmons teach the method, the moderation rule, the  media.
Bastide further teach identifies a type of content to be filtered. (Bastide P. 3, 8-20, 25, 31, 36, 44-45)

Regarding claim 3, Bastide in view of Lebeck in view of Lemmons teach the method, the moderation rule, the  media.
Bastide further teach the type of content is an object that appears in a visual component. (Bastide P. 3, 8-20, 25, 31, 36, 44-45)

Regarding claim 4, Bastide in view of Lebeck in view of Lemmons teach the method, the moderation.
Bastide further a computer generated visual overlay superimposes a virtual object over the object. (Bastide P.3, 11, 13, 19, 26, 36, 41, 43-45 – masked overlay, wherein visual overlay blocks the portion it’s meant to cover )

Regarding claim 5, Bastide in view of Lebeck in view of Lemmons teach the method, the detecting the content in the  media that triggers the moderation rule, the object.
Bastide further teach detecting metadata associated with visual component that indicates an appearance of object. ((Bastide P. 3, 7-8, 17-19, 26, 29, 36, 41, 43-45, 48-62, detecting specific objects within the content requires using data associated with the content to determine which reads on (metadata)). 

Regarding claim 6, Bastide in view of Lebeck in view of Lemmons teach the method, the detecting the content in the  media that triggers the moderation rule, the processing system, the object in the visual component.
Bastide further teach an image analysis technique on visual component to recognize the object in the visual component. (Bastide P. 44) 

Regarding claim(s) 10, Bastide in view of Lebeck in view of Lemmons teach the method, the moderation rule, the moderation.
Lebeck further teach moderation rule define moderation. (Lebeck P. 9-10, 22, 28, 39, 41-42, 44-53, 57-83,)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck in view of Lemmons by moderation rule define moderation as taught by Lebeck in order to provide output policies that intrusiveness of virtual object presentations.
Regarding claim(s) 15, Bastide in view of Lebeck in view of Lemmons teach the method, the moderation rule, the  media.
Lemmons further teach defined by a creator or a broadcaster.
Lemmons teach defined by a creator or a broadcaster. (Lemmons Fig. 4A-4B, P.46, 48, 85, 86, broadcaster received the tag, marking and places ads accordingly based on region, Paul's pizza is geographically decided.)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck in view of Lemmons by defined by a creator or a broadcaster as taught by Lemmons in order to provide accurate targeted advertisements.

Regarding claim(s) 16, Bastide in view of Lebeck in view of Lemmons teach the method, the content in the  media that triggers the moderation rule, the modification.
Lemmons further teach first corporate logo, a second corporate 
logo that replaces first corporate logo.
Lemmons teach first corporate logo, a second corporate logo that replaces first 
corporate logo. (Lemmons fig 4A-4B, 5A-5B, P. 46, 48, 51-55, 85, 86, superimposing corporate logo over the pre-existing ones depending upon the location, game, etc...)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck in view of Lemmons by first corporate logo, a second corporate logo that replaces first corporate logo as taught by Lemmons in order to provide accurate targeted advertisements.

Regarding claim(s) 17, Bastide in view of Lebeck in view of Lemmons teach the method, the modification, the user.
Lemmons further teach made for a regional audience including 
user.
Lemmons teach made for a regional audience including user. (Lemmons fig 4A-4B, 5A-
5B, P.  46, 48, 51-55, 85, 86, superimposing corporate logo over the pre-existing ones depending upon the location, game, etc...)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck in view of Lemmons by a regional audience including user as taught by Lemmons in order to provide accurate targeted advertisements.

Regarding claim(s) 18, Bastide in view of Lebeck in view of Lemmons teach the method, the modification, the user.
Lemmons further teach made for a location of user and a proximal collection of users.
Lemmons teach made for a location of user and a proximal collection of 
users. (Lemmons P. 13, 40, 45, .46, 48, 63, 83, 85, 86, targeted towards specific geographic location, demographic, household, etc...)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck in view of Lemmons by made for a location of user and a proximal collection of users as taught by Lemmons in order to provide accurate targeted advertisements.


Claim(s) 7-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20190188890) to (Bastide) in view of (US PGPUB: 20170162177) to (Lebeck) in view of (US PGPUB: 20030028873) to (Lemmons) in view of (US PGPUB: 20120218297) to (Ur)
Regarding claim(s) 7, Bastide in view of Lebeck in view of Lemmons teach the method, the type of content, the  media, the modification.
Bastide in view of Lebeck in view of Lemmons fail to specially teach a word that is 
detected in an audio component. 
Ur teach a word that is detected in an audio component. (Ur P. 20, 
in order to replace the relevant word in the audible portion, the word must be detected first.)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck in view of Lemmons by a word that is detected in an audio component, an alternate audio track to replace a portion of the audio component as taught by Ur in order to provide sensitivity to the participants.

Regarding claim(s) 8, Bastide in view of Lebeck in view of Lemmons in view of Ur teach the method, the type of content, the  media, the modification.
Ur further teach an alternate audio track to replace a portion of audio 
Component containing word. (Ur P. 20)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck in view of Lemmons in view of Ur by an alternate audio track to replace a portion of audio 
component containing word as taught by Ur in order to provide sensitivity to the participants.

Regarding claim(s) 11, Bastide in view of Lebeck in view of Lemmons teach the method, the modification.
Bastide in view of Lebeck in view of Lemmons fail to specially teach prerecorded 
modification. 
Ur teach prerecorded modification. (Ur P. 20, 47,49, Overlaying sensitive objects within content with alternative acceptable items in prerecorded or live situations)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck in view of Lemmons by having prerecorded modification as taught by Ur in order to provide sensitivity to the participants.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20190188890) to (Bastide) in view of (US PGPUB: 20170162177) to (Lebeck) in view of (US PGPUB: 20030028873) to (Lemmons) in view of (US PGPUB: 20120218297) to (Ur) in view of (US PGPUB: 20200092607) to (Rechner).
Regarding claim(s) 9, Bastide in view of Lebeck in view of Lemmons in view of Ur teach the method, the detecting the content in the  media that triggers the moderation rule.
Ur further teach an audio analysis technique to recognize a plurality of words in the 
audio component, wherein the word that is detected is one of the plurality of words; 
and matching the word that is detected to a keyword. (Ur P. 20)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck in view of Lemmons in view of Ur by an audio analysis technique to recognize a plurality of words in the audio component, wherein the word that is detected is one of the plurality of words; and matching the word that is detected to a keyword as taught by Ur in order to provide sensitivity to the participants.
Bastide in view of Lebeck in view of Lemmons in view of Ur fail to specifically teach user has requested that the keyword be filtered out.
Rechner teach user has requested that the keyword be filtered out. (P. 65-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck in view of Lemmons in view of Ur by user has requested that the keyword be filtered out as taught by Rechner in order to provide filtered and valid speech to the listener.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20190188890) to (Bastide) in view of (US PGPUB: 20170162177) to (Lebeck) in view of (US PGPUB: 20030028873) to (Lemmons) in view of (US PGPUB: 20220130015) to (Yun)
Regarding claim(s) 12, Bastide in view of Lebeck in view of Lemmons teach the method, the processing system, the moderation.
Bastide in view of Lebeck in view of Lemmons fail to specially teach without using a 
prerecorded modification.
Yun teach without using a prerecorded modification. (Yun P. 4-7, 48,)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck in view of Lemmons by without using a prerecorded modification as taught by Yun in order to generated video output without visible artifacts.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20190188890) to (Bastide) in view of (US PGPUB: 20170162177) to (Lebeck) in view of (US PGPUB: 20030028873) to (Lemmons) in view of (US PGPUB: 20210037289) to (Kumar)
Regarding claim(s) 13, Bastide in view of Lebeck in view of Lemmons teach the method, the processing system, the computer generated media containing the modification, the moderation rule, the user.
Bastide in view of Lebeck in view of Lemmons fail to specially teach feedback from user 
in response to presenting modification, and updating, based on feedback.
Kumar teach feedback from user in response to presenting modification, and updating, 
based on feedback. (Kumar P. 16, 29, continuous updating/modify of the content based on feedback until the virality of score of the content meets the virality criterion.)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck in view of Lemmons by feedback from user in response to presenting modification, and updating, based on feedback as taught by Ur in order to provide content the viewers want to see.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20190188890) to (Bastide) in view of (US PGPUB: 20170162177) to (Lebeck) in view of (US PGPUB: 20030028873) to (Lemmons) in view of (US PGPUB: 20200066045) to (Stahl)
Regarding claim(s) 14, Bastide in view of Lebeck in view of Lemmons teach the method, the moderation rule, the user.
Bastide in view of Lebeck in view of Lemmons fail to specially teach defined by user.
Stahl teach defined by user. (Stahl P. 67, 76, 117, user define the specific modification to the content and for how long.)
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify Bastide in view of Lebeck in view of Lemmons by defined by user as taught by Stahl in order to facilitate social interaction between users of the social network.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421